           Case 1:20-cv-00314-BCM Document 68 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANGELO LOPES,                                                                8/31/21
               Plaintiff,                          20-CV-314 (BCM)
      -against-
                                                   ORDER
JLM DECORATING NYC INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's telephonic status and scheduling

conference, it is hereby ORDERED that:

      1.       The parties having informed the Court that their mediation was rescheduled to
               September 30, 2021, they are directed to promptly advise the Court if the case
               settles.

      2.       The parties' joint pretrial order is due October 14, 2021, and must comply with
               Moses Ind. Prac. § 4(b).

      3.       The Court will conduct a further status and scheduling conference on October 21,
               at 10:00 a.m. At that time, the parties are directed to call (888) 557-8511 and
               enter the access code 7746387#.

      4.       Having been advised that there is no remaining availability for a jury trial in the
               fourth quarter of 2021, the parties now request a trial date towards the end of the
               first quarter of 2022. The Court will advise the parties at the October 21
               conference as to the position of this case on the calendar for that quarter.


Dated: New York, New York
       August 31, 2021

                                             SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
